        Case: 1:18-cr-00614-DAP Doc #: 22 Filed: 04/02/20 1 of 9. PageID #: 82



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA,                     )    CASE NO.: 1:18-cr-00614-DAP-1
                                               )
         Plaintiff,                            )    JUDGE DAN AARON POLSTER
                                               )
 -vs-                                          )
                                               )    DEFENDANT’S EMERGENCY MOTION
 JOHN W. GOLD,                                 )    FOR IMMEDITE RELEASE AND
                                               )    MEMORANDUM IN SUPPORT
         Defendant.                            )
                                               )
                                               )

        NOW COMES Defendant, John W. Gold, by and through undersigned counsel, and

respectfully moves this Court pursuant to 18 U.S.C. § 3143 and Federal Rule of Criminal

Procedure 46 for immediate release in light of the increasingly dire COVID-19 coronavirus

pandemic.

        18 U.S.C. § 3143(a)(2)(B) allows a judicial officer to release a defendant pending

sentence where they find “by clear and convincing evidence that the person is not likely to flee or

pose a danger to any other person in the community.” It is submitted that Mr. Gold is not likely

to flee and does not pose danger to any other person or the community. The heightened health

risk to Defendant given the conditions at CCA as described in detail below necessitates

temporary release on bail until this pandemic has ended. In the time since Mr. Gold was ordered

detained, infections from the Covid-19 pandemic have accelerated exponentially. While CCA

has not announced infections within the privately contracted institution, the information is either

being suppressed or it is only a matter of days or even hours before cases of the virus are

confirmed there.
Case: 1:18-cr-00614-DAP Doc #: 22 Filed: 04/02/20 2 of 9. PageID #: 83




                                      Respectfully submitted,

                                        /s/ - Michael J. Goldberg
                                      MICHAEL J. GOLDBERG (0040839)
                                      THE GOLDBERG LAW FIRM, LLC
                                      323 Lakeside Avenue, Suite 450
                                      Cleveland, OH 44113
                                      Tel: 216-696-4514
                                      Fax: 216-781-6242
                                      goldberg@goldberg-lawfirm.com
                                      Attorney for Defendant




                                  2
      Case: 1:18-cr-00614-DAP Doc #: 22 Filed: 04/02/20 3 of 9. PageID #: 84




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been filed electronically

this 2nd day of April, 2020. Notice of this filing will be sent to all Parties by operation of the

Court’s ECF system. Parties may access this filing through the Court’s system.

                                                       /s/ - Michael J. Goldberg
                                                     MICHAEL J. GOLDBERG (0040839)
                                                     Attorney for Defendant




                                                3
        Case: 1:18-cr-00614-DAP Doc #: 22 Filed: 04/02/20 4 of 9. PageID #: 85




                                    MEMORANDUM IN SUPPORT

        This is not an ordinary request or one counsel anticipated making. However, given the

significant change in circumstances based on the Coronavirus the extraordinary relief request is

justified.

        Mr. Gold’s release is warranted because the conditions of confinement at CCA are very

likely to constitute a humanitarian crisis when the virus is introduced to the facility. Further,

while we do not dispute the seriousness of the offenses in this matter, it does not justify his

continued incarceration while pending sentence in light of the virus. Further, Mr. Gold does not

present a flight risk or pose a danger to any person or community should he be released.

I.      THE CONDITIONS OF CONFINEMENT AT CCA ARE VERY LIKELY TO
        CONSTITUTE A HUMANITARIAN CRISIS WHEN THE VIRUS IS
        INTRODUCED TO THE FACILITY

        Mr. Gold faces the grim threat of coronavirus within the correctional institution’s walls.

As of April 2, 2020, the new strain of coronavirus, which causes COVID-19, has infected over

956,000 people, leading to at least 48,000 deaths worldwide. 1 On March 11, 2020, the World

Health Organization officially classified COVID-19 as a pandemic.2 Governor DeWine has

declared a State of Emergency, issued a “stay in place” order, closed all public schools and



1
 Center for Systems Science and Engineering at Johns Hopkins University, Coronavirus COVID-
19 Global Cases Dashboard (April 2, 2020), at
 https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html#/bda75947
40fd40299423467b48e9ecf6.
2
  WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020)
https://bit.ly/2W8dwpS.

                                                  4
       Case: 1:18-cr-00614-DAP Doc #: 22 Filed: 04/02/20 5 of 9. PageID #: 86



shuttered dine-in restaurants and bars.3 Further the Bureau of Prisons has suspended all

visitation and inmate transfers.4

       Unfortunately, there have been reported cases of Coronavirus within the Bureau of

Prisons. Specifically, as of April 2, 2020, there are 57 confirmed cases in inmates and 37

confirmed cases in staff.5 Mr. Gold and his fellow inmates will be particularly vulnerable “when,

not if” coronavirus comes to CCA. 6 Inmates will be 7 an “incubator” for the disease8 with “petri-

like-conditions.”9 Conditions of pretrial confinement create the ideal environment for the



3
  Stay at Home Order, Ohio Director of Health, Amy Acton, MD, MPH (Mar. 22, 2020)
https://coronavirus.ohio.gov/static/DirectorsOrderStayAtHome.pdf
4
  BOP Implementing Modified Operations (March 31, 2020)
https://www.bop.gov/coronavirus/covid19_status.jsp
5
  Bureau of Prisons COVID-19 Information (April 2, 2020) https://www.bop.gov/coronavirus/.
6
  Rich Schapiro, Coronavirus Could ‘Wreak Havoc’ on U.S. Jails, Experts Warn,
NBC        NEWS          (Mar.       12, 2020), https://www.nbcnews.com/news/us-
news/coronavirus-could-wreak-havoc-u-s-jails-experts-warn-n1156586 (“We’re in a very perilous
stage right now,” said Dr. Homer Venters, the former chief medical officer of the New York City
jail system. “It’s just a matter of time before we see cases inside jails and prisons.”).
7
  Rich Schapiro, Coronavirus Could ‘Wreak Havoc’ on U.S. Jails, Experts Warn,
NBC        NEWS          (Mar.       12, 2020), https://www.nbcnews.com/news/us-
news/coronavirus-could-wreak-havoc-u-s-jails-experts-warn-n1156586 (“We’re in a very perilous
stage right now,” said Dr. Homer Venters, the former chief medical officer of the New York City
jail system. “It’s just a matter of time before we see cases inside jails and prisons.”).
8
  Martin Kaste, Prisons and Jails Worry About Becoming Coronavirus
‘Incubators’, NPR (Mar. 13, 2020),
https://www.npr.org/2020/03/13/815002735/prisons-and-jails-worry-aboutbecoming-
coronavirus-incubators.
9
 P. Leila Barghouty, U.S. Prisons Are Not Ready for Coronavirus, THE OUTLINE (Mar. 6, 2020),
https://theoutline.com/post/8770/prison-coronaviruscovid-19-outbreak?zd=1&zi=oixu2i52; see
also Kaiser Health News, Could Coronavirus Cause a National Prison Lockdown?, U.S. NEWS
& WORLD REPORT (Mar. 13, 2020), at
https://www.usnews.com/news/healthiestcommunities/articles/2020-03-13/could-coronavirus-
cause-a-national-prisonlockdown (“Though small by comparison, the federal system sheds light
on issues many state, county and local officials are grappling with now. Because the facilities are
typically dense and crowded, they could become prime breeding grounds for the highly contagious
coronavirus.”); Chris Strohm, Prisons’ Coronavirus Risk Puts Justice Department Under
Pressure, BLOOMBERG (Mar. 12, 2020) (noting concerns that coronavirus outbreak “could spark

                                                5
       Case: 1:18-cr-00614-DAP Doc #: 22 Filed: 04/02/20 6 of 9. PageID #: 87



transmission of contagious disease. 10 Inmates cycle in and out of pretrial facilities from all over

the state and the country, and people who work in the facilities leave and return daily, without

screening. Incarcerated people have poorer health than the general population, and even at the

best of times, medical care is limited in detention centers.11 Many people who are incarcerated

also have chronic conditions, like diabetes or HIV, which makes them vulnerable to severe forms

of COVID-19. According to public health experts, incarcerated individuals “are at special risk of

infection, given their living situations,” and “may also be less able to participate in proactive

measures to keep themselves safe”; “infection control is challenging in these settings.” 12

Outbreaks of the flu regularly occur in jails, and during the H1N1 epidemic in 2009, many jails

and prisons dealt with high numbers of cases. 13 In China, officials have confirmed the

coronavirus spreading at a rapid pace in Chinese prisons, totaling 555 cases as of three weeks

ago.14 Secretary of State Mike Pompeo has called for Iran to release Americans detained there


riots”); Courtney Bublé, Federal Prison Employees and Others Question BOP’s Readiness for
Coronavirus, GOV. EXEC. (MAR. 11, 2020),
https://www.govexec.com/management/2020/03/federal-prison-employeesand-others-question-
bops-readiness-coronavirus/163692/ (“History has shown time and time again that the Federal
Bureau of Prisons has never been a proactive agency, but instead a reactive agency.”); Joshua
Eaton, Federal Prisons Don’t Have Coronavirus Test Kits for Inmates, ROLL CALL (Mar. 6,
2020), at https://www.rollcall.com/2020/03/06/federal-prisons-dont-havecoronavirus-test-kits-
for-inmates/ (“Federal prisons, whose inmates may be a high-risk population for a coronavirus
outbreak, do not have kits to test for the disease available.”).
10
   Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases
45(8):1047-1055, at https://doi.org/10.1086/521910.
11
   Laura M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners and Jail
Inmates, 2011-12. NCJ 248491. Washington, D.C.: U.S. Department of Justice, Bureau of Justice
Statistics, at https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf
12
   “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President Mike
Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the
United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.
13
   Prisons and Jails are Vulnerable to COVID-19 Outbreaks, THE VERGE (Mar. 7, 2020), at
https://bit.ly/2TNcNZY.
14
  Alice Su and Emily Baumgartner, They Were Already in China’s Prisons. Now the Coronavirus
is There, Too, LOS ANGELES TIMES (Feb. 28, 2020), at https://www.latimes.com/world-

                                                  6
       Case: 1:18-cr-00614-DAP Doc #: 22 Filed: 04/02/20 7 of 9. PageID #: 88



because of the “deeply troubling” “[r]eports that COVID-19 has spread to Iranian prisons.”15

Courts across Iran have granted 54,000 inmates furlough as part of the measures to contain

coronavirus across the country. 16 And deadly prison riots have broken out in Italy over fears of

the virus’s spread through overcrowded facilities.17 Because of the increased risks posed to

prisoners, District Attorneys in New York and California have sought or agreed not to oppose the

release of vulnerable inmates and those facing low-level charges.18

       The detainees at the CCA face especially high risk. The majority of the individuals

imprisoned there are housed in small cells with a shared toilet and sink, and eat meals and have

recreation with the other members of their pods. These dangerous conditions exacerbate what is

already a frightening and dire situation for the general population, and raise constitutional

concerns of cruel and unusual punishment, especially for prisoners who are at greater risk of




nation/story/2020-02-28/lawyers-activistspastors-uighurs-families-of-detainees-in-china-fear-
coronavirus-spreadoutbreak-in-camps-and-prisons. See also Rhea Mahbubani, Chinese Jails
Have Become Hotbeds of Coronavirus As More Than 500 Cases Have Erupted, Prompting the
Ouster of Several Officials, BUSINESS INSIDER (Feb. 21, 2020) at https://bit.ly/2vSzSRT.
15
   Jennifer Hansler and Kylie Atwood, Pompeo Calls for Humanitarian Release of Wrongfully
Detained Americans in Iran Amid Coronavirus Outbreak, CNN (Mar. 10, 2020), at
https://cnn.it/2W4OpV7.
16
   Claudia Lauer and Colleen Long, US Prisons, Jails On Alert for Spread of Coronavirus,
The Associated         Press (Mar. 7,        2020), at
https://apnews.com/af98b0a38aaabedbcb059092db356697.
17
   Death Toll Rises from Italy’s Coronavirus Prison Riots, REUTERS (Mar. 10, 2020), at
https://www.reuters.com/article/us-health-coronavirus-italyprisons/death-toll-rises-from-italys-
coronavirus-prison-riotsidUSKBN20X2DG.
18
   CORONAVIRUS: SENTENCED TO COVID-19, THE DAILY APPEAL (Mar. 12, 2020), at
https://theappeal.org/sentenced-to-covid-19/ (reporting that Brooklyn’s District Attorney has
asked New York Governor Andrew Cuomo to grant emergency clemency to elderly and sick
prisoners); Darwin Bond Graham, San Francisco Officials Push to Reduce Jail Population to
Prevent Coronavirus Outbreak, THE DAILY APPEAL, at https://theappeal.org/coronavirus-san-
francisco-reduce-jail-population/ (Mar. 11, 2020) (reporting that San Francisco’s District
Attorney has instructed prosecutors not to oppose motions for release of pre-trial detainees facing
misdemeanor or drug-related felony charges unless they pose a danger to public safety).

                                                  7
       Case: 1:18-cr-00614-DAP Doc #: 22 Filed: 04/02/20 8 of 9. PageID #: 89



contracting lethal infections like the novel coronavirus due to factors such as age or pre-existing

medical conditions. See Estelle v. Gamble, 429 U.S. 97, 104–05 (1976)

       The circumstances that existed when Mr. Gold was ordered detained have now changed.

There is a pandemic that poses a direct risk that is far greater if he continues to be detained

during this public health crisis. Mr. Gold faces an inevitable prison sentence when he is

sentenced on May 22, 2020. Allowing him the opportunity to return home to his family, under

any conditions imposed by this Honorable Court, is appropriate so that he may help support his

family during this pandemic. Mr. Gold knows that should he not comply with any conditions of

his release or fail to appear before this Court as ordered it could have a significant impact on the

sentence imposed.

       Wherefore, for the foregoing reasons, it is respectfully requested that this Honorable

Court issue and Order, pursuant to 18 U.S.C. § 3143 and Federal Rule of Criminal Procedure 46,

for immediate release of John W. Gold in light of the increasingly dire COVID-19 coronavirus

pandemic.

                                                       Respectfully submitted,

                                                         /s/ - Michael J. Goldberg
                                                       MICHAEL J. GOLDBERG (0040839)
                                                       THE GOLDBERG LAW FIRM, LLC
                                                       323 Lakeside Avenue, Suite 450
                                                       Cleveland, OH 44113
                                                       Tel: 216-696-4514
                                                       Fax: 216-781-6242
                                                       goldberg@goldberg-lawfirm.com
                                                       Attorney for Defendant




                                                  8
Case: 1:18-cr-00614-DAP Doc #: 22 Filed: 04/02/20 9 of 9. PageID #: 90




                                  9
